DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entered
In response to the amendment filed on February 18, 2021, amended claims 1, 3, 7, 10 and 13, and amended para [0012], [0023] and [0052] are entered. Claim 2 is cancelled. 

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "detection unit" in claim 1, and "elastic element"  in claim 3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “detection unit (3), releasably connectable to the base unit (1), configured to generate measurement data via the transcutaneous sensor” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the detection unit has a “pressing surface” that exerts a contact pressure to a holding element in the direction of a sensor (para [0022] of instant Specification), and a “coupling element” (para [0031]-[0032] of instant Specification), that have electrical contacts conductively connected to the sensor to receive information. As would be recognized 

Claim limitation “an elastic restoring element (6b) which cooperates with any one of the at least one lever element (6) and is configured to generate a restoring force” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed function of generating measurement data via a transcutaneous sensor of the “detection unit” of claim 1, and the claimed function of generating a restoring force of the “elastic element” of claim 3. 
Therefore, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 12-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halac et al. (US Pre-Grant Publication No. US 2017/0188912 A1) (hereinafter “Halac”).
Regarding claim 1, Halac teaches (Fig. 3-4, 6) a system (on-skin sensor assembly, 600) for analyzing a patient using a transcutaneous sensor (sensor, 138; Abstract; para [0269]), the system comprising: a base unit (1) adapted to be attached to the patient (base, 128; para [0272]), an injector (2) (telescoping assembly, 132; first portion, 150; second portion, 152; needle retraction mechanism, 158; needle hub, 162; note telescoping assembly 132 comprises the first portion 150, the second portion 152, the needle retraction mechanism 158, and the needle hub 162 holding the needle 156. The first portion 150 slides as a pusher along the surface of second portion 152, causing the needle retraction mechanism 158 to push the needle hub 162, thus the needle 156 bearing the sensor 138 to be ejected out of the base 128, as seen in Fig. 7-11, para [0280]-[0285]; para [0292]-[0293]; para [0373]-[0375]; para [0572]), releasably connectable to the base unit (1) (para [0316]-[0317]), adapted for transcutaneous insertion of the sensor into the patient (para [0269]-[0270]), a detection unit (3) (electronics unit, 500), releasably connectable to the base unit (1) (para [0245], [0274], note the electronics unit is releasably coupled to the sensor 138, mechanically through the base 128), configured to generate measurement data via the transcutaneous sensor (para [0247]), the base unit (1) has a holding device (4) (glucose sensor module, 134/134k) which is configured to cooperate with the injector (2) and the detection unit (3) such that (para [0268]; [0316]-[0317]; para [0505]-[0506]), in a detection configuration with the detection unit (3) arranged on the base unit (1), a contact pressure is applied to the sensor (5) by the holding device (4) for 

Regarding claim 3, Halac teaches the claimed invention of claim 2, and further teaches the holding device (4) includes an elastic restoring element (6b) which cooperates with the any one of the at least one lever element (6) (leaf springs 306 d-f; note the elastic restoring element (6b) is an integral part of the lever element (6), see para [0059] of the instant Specification) and is configured to generate a restoring force, away from the sensor (5), on the lever element (6) (para [0485]; note a leaf spring is generally understood to have an elastic restoring region, and the leaf spring 306 d-f is pressed against sensor 138 a-b when compressed as referenced in para [0459]-[0460] as described above, thus is understood to be restored away from the sensor 138 a-b in a relaxed position).



Regarding claim 5, Halac teaches the system according to claim 4 as described above, and further teaches the lever elements are arranged in a ring surrounding the sensor (5) (seal, 192; para [0477]; para [0501]; leaf springs 306f are arranged in a ring-shaped seal 192, as seen in Fig. 65, and the sensor 138b passes through or under the arched portion of conductive link 422f surrounded by the leaf springs 306f, see para [0501] and Fig. 66).

Regarding claim 6, Halac teaches the system according to claim 5 as described above, and further teaches the lever elements are uniformly distributed around the ring (the pair of leaf springs 306f are mirror images of each other within the seal 192, as seen in Fig. 65, thus is considered uniformly distributed around the ring). 

Regarding claim 7, Halac teaches the claimed invention of claim 1 as described above, and teaches the detection unit (3) includes a pressing surface (surfaces of electric contacts, 428a-b) which is arranged such that, when the detection unit (3) is arranged on the base unit (1), a contact pressure is applied to the holding device (4) (para [0504]-[0506]; note as the electronic unit 500 is coupled to the base 128, the electric contact 428a-b of the electronic unit 500 presses against springs 306/ leaf springs 306 d-f, which is an part of the sensor module 134 d, j, as seen in Figs. 65-66).

Regarding claim 8, Halac teaches the claimed invention of claim 7 as described above, and teaches the contact pressure is applied in a direction of the sensor (para [0459]; para [0506]).

Regarding claim 12, Halac teaches the claimed invention of claim 1 as described above, and Halac teaches in an injection position, the sensor (5) is arranged to pass through the holding device (4) (para [0443]; as seen in Fig. 30, the sensor passes through the sensor module 134 in an injection position).

Regarding claim 13, Halac teaches the claimed invention of claim 1 as described above, in the detection configuration with the sensor (5) in an injection position, the detection unit (3) bears against the sensor (5) with a coupling element of the detection unit (3) (electrical contacts, 428 a-b; para [0478]; para [0504]; Fig. 66). 

Regarding claim 15, Halac teaches the claimed invention of claim 1 as described above, in the injection configuration, the holding device (4) is adapted to be passed through by a hollow needle (8) of the injector (para [0285]; note Fig. 8 shows the needle 156 passes through sensor module 134 in an injection configuration; Fig. 12 shows the needle 156 is hollow, bearing the sensor 138 inside).

Claim Rejections - 35 USC § 103
	
Claims 9-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Halac, in view of Tsubouchi et al. (US Pre-Grant Publication No. US 2017/0303831 A1) (hereinafter "Tsubouchi").
Regarding claim 9, Halac teaches the claimed invention of claim 1 as described above, but fails to teach the holding device (4) includes an elastic material which is configured to be passed through by the sensor (5). Tsubouchi teaches (Fig. 2) a sensor insertion assembly (sensor insertion assembly, 100; sensor 50) comprising a base plate (base plate, 2), which comprises a rubber member (rubber member, 71) as a septum where the sensor pierces through during injection to reduce the risk of infection (para 

Regarding claim 10, Halac, in view of Tsubouchi, teaches the claimed invention of claim 9, and Tsubouchi teaches the elastic material has a passage opening for the sensor (5), said opening being configured such that the elastic material around the opening bears against the sensor (5) in a frictionally engaged manner (para [0077]; note as seen in Fig. 2, the sensor 50 passes through an opening of the rubber member 71, and it is understood that as the sensor 50 pierces through the rubber member 71, friction is created). It would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention the elastic material of the modified system of Halac, in view of Tsubouchi, has a passage opening bearing against the sensor in a frictionally engaged member, because as the sensor pierces through the elastic material in an injection configuration, the sensor touches and thus is frictionally engaged with the opening of the elastic material (para [0077]).

Regarding claim 11, Halac teaches the claimed invention of claim 1 as described above, but fails to teach at least one of the base unit (1) and detection unit (3) or the base unit (1) and the injector (2) are configured to be releasably connected by a bayonet coupling.
Tsubouchi teaches (Figs. 2, 10-11) a sensor insertion assembly (sensor insertion assembly, 100; sensor 50) comprising a sensor insertion device (sensor insertion device, 1) is releasably connected to a base plate (base plate, 2) by a bayonet coupling (para [0114]-[0117]; note Fig. 10-11 shows the sensor insertion device 1 to the base plate 2 is reversibly interlocked when the joint portions 29 slide towards the narrow distal portions of the joint holes 43 in a circumferential direction away from the 

Regarding claim 14, Halac teaches the claimed invention of claim 13, and teaches the sensor may be an optical sensor such as a fluorescence monitor (para [0685]). However, Halac fails to teach the coupling element comprises an optical coupling element. Tsubouchi teaches a sensor insertion assembly (sensor insertion assembly, 100; sensor 50) comprising a base unit (base plate, 2) receptive to a sensor insertion device (sensor insertion device, 1; para [0027], [0091]-[0093]) and a processing device for generating measurement data from the sensor (para [0080], [0093]), wherein the sensor is coupled and transmits data to the processing device by optical fibers (optical fibers, 51; para [0080]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used optical fiber as a coupling element between the detection unit and the sensor, for example, to enable the use of an optical sensor in the modified system of Halac, in view of Tsubouchi (see para [0080] of Tsubouchi).

Response to Arguments
Applicant's arguments, see pg 9-10 of the Remarks filed February 18, 2021, with respect to claim interpretation of limitations “detection unit” in claim 1, and “elastic element” in claim 3 under 35 U.S.C 112(f) have been fully considered, but they are not persuasive. 


Funderburk does not specifically teaches an element “detection unit”. Despite the disclosure of a “sensor control unit” in Funderburk, there is no teaching in the reference nor instant specification that clearly links the “detection unit” of instant claim 1, to said “sensor control unit” of Funderburk.
Furthermore, the teachings of a “sensor control unit” in Funderburk does not allude to which structures from Funderburk constitute said “detection unit”. According to instant claim 1, the “detection unit” has a function of “generat[ing] measurement data via the transcutaneous sensor”. However, based on para [0007] of Funderburk, the “sensor control unit” may include a variety of optional components, including “adhesive for adhering to the skin, a mounting unit, a receiver, a processing circuit, a power supply (e.g., a battery), an alarm system, a data storage unit, a watchdog circuit, and a measurement circuit”.  Funderburk also teaches other elements that also have the function of “generat[ing] measurement data via the transcutaneous sensor” of the “detection unit”, including “a display unit that has a receiver for receiving data from the sensor control unit and a display coupled to the receiver for displaying an indication of the level of an analyte.” (see para [0007] of Funderburk), which comprises optional components of “a transmitter, an analyzer, a data storage unit, a watchdog circuit, an input device, a power supply, a clock, a lamp, a pager, a telephone interface, a computer interface, an alarm or alarm system, a radio, and a calibration unit” (see para [0007] of Funderburk). Therefore, Funderburk fails to inherently provide a specific structure to “detection unit” in instant claim 1.

Regarding claim interpretation of limitation “elastic element” in amended claim 3, Applicant argues that "elastic element" has a specific structure as a resilient element that can generate a restoring 
According to claim 3, the “elastic element” has the function of “generat[ing] a restoring force”. It is submitted that the instant specification fails to disclose the corresponding structure, material, or acts for performing the claimed function of the “elastic element”. The “elastic element” can also be reasonably interpreted to be structures having different designs, components, or materials, such as a spring, a form, and a diaphragm.

Applicant’s arguments, see pg 9-10 of the Remarks filed February 18, 2021, with respect to claim interpretation of limitation “injector” in claim 1 under 35 U.S.C 112 (f) have been fully considered and are persuasive.  This limitation is no longer interpreted under 35 U.S.C 112(f).

Applicant's arguments, see pg 10-11 of the Remarks filed February 18, 2021, with respect to rejection of claims 1 and 3 under 35 U.S.C. 112(b) have been fully considered, but they are not persuasive. 
Regarding rejection of claim 1 under 35 U.S.C. 112(b), Applicant argues that the written description inherently discloses the structure for the “detection unit (3), releasably connected to the base unit (1), configured to generate measurement data via the transcutaneous sensor” by referencing a structure that obtains data from a transcutaneous sensor in Funderburk. Examiner respectively disagrees.

As discussed above, Funderburk fails to teach specifically a structure that is clearly linked to the “detection unit” of instant claim 1. Further, Funderburk teaches multiple elements, which have different 

Regarding rejection of claim 3 under 35 U.S.C. 112(b), Applicant argues that the structure, construction and materials of limitation “elastic restoring element (6b) which cooperates with the lever element (6) and is configured to generate a restoring force, away from the sensor (5) on the lever element (6)” is supported by para [0058]-[0059], and Figs. 4 and 6 of instant application. Examiner respectively disagrees.
The instant specification teaches, in para [0058]-[0059], “Formed between the fastening region 6a and that region of the lever element 6 that faces the sensor 5 is an elastic region, which thus acts as an elastic restoring element 6b. This restoring element 6b is configured such that, without external pressure, the lever element 6 is in the basic position according to Figures 4 and 5 and thus does not exert any contact pressure on the sensor 5. When the detection unit 3 is arranged, by contrast, the restoring force of the elastic restoring element 6b is overcome, in order for the contact pressure to applied to the sensor 5 by the three lever elements 6.”. Despite the disclosure relevant to said “elastic element” in para [0058]-[0059] and Figs. 4 and 6, the specification fails to teach specifically the structure, nor material, of the “elastic element” to perform the function of “cooperat[ing] with the lever element (6) and [being] configured to generate a restoring force, away from the sensor (5), on the lever element (6)” as required in claim 1. Further, as discussed above, the “elastic element” can also be reasonably interpreted to be structures having different designs, components, or materials, such as a spring, a form, and a diaphragm.

Applicant's arguments, see pg 11-12 of the Remarks filed February 18, 2021, with respect to rejection of claim 1 and 3 under 35 U.S.C. 112(a) have been fully considered, but they are not persuasive. 
Regarding rejection of claim 1 under 35 U.S.C. 112(a), Applicant argues that the structure of "detection unit" of claim 1 is referenced by a structure that collects information from a sensor in Funderburk.
As discussed above, Funderburk fails to teach specifically a structure that is clearly linked to the “detection unit” of instant claim 1. Further, Funderburk teaches multiple elements, which have different designs, combinations of components, and materials, that can perform the function of “generat[ing] measurement data via the transcutaneous sensor” of the “detection unit” as required in claim 1. 

Regarding rejection of claim 3 under 35 U.S.C. 112(a), Applicant argues that the structure, construction and materials of limitation “elastic restoring element (6b) which cooperates with the lever element (6) and is configured to generate a restoring force, away from the sensor (5) on the lever element (6)” is supported by para [0058]-[0059], and Figs. 4 and 6 of instant application. Examiner respectively disagrees.
As discussed above, despite the disclosure relevant to said “elastic element” in para [0058]-[0059] and Figs. 4 and 6, the specification fails to teach specifically the structure, nor material, of the “elastic element” to perform the function of “cooperat[ing] with the lever element (6) and [being] configured to generate a restoring force, away from the sensor (5), on the lever element (6)” as required in claim 1. Further, as discussed above, the “elastic element” can also be reasonably interpreted to be structures having different designs, components, or materials, such as a spring, a form, and a diaphragm.

Applicant's arguments, see pg 11-12 of the Remarks filed February 18, 2021, with respect to rejection of claim 7 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 7 under 35 U.S.C. 112(a) has been withdrawn.

Applicant's arguments, see pg 12-14 of the Remarks filed February 18, 2021, with respect to rejection of claim 1, 3-8, 12, 13 and 15 under 35 U.S.C. 102 have been fully considered.
Applicant argues that the respective sensor of Halac is fixed to the sensor module that it is not movable itself, thus is not designed for any type of frictional fixing. The sensor itself is not specifically held in a certain position in the detection configuration as well as in the injection configuration. Further, according to Halac, the springs 306 function to electrically couple the electronics unit 500 to the various conductive elements to the sensor. Therefore, frictional fixing of the sensor is not needed, nor is provided by said springs. Halac also does not suggest any lever element that better fixes the sensor in position by being pressed toward the sensor by the detection unit being attached to the base unit.
While claim 1 recites the limitation “in a detection configuration with the detection unit (3) arranged on the base unit (1), a contact pressure is applied to the sensor (5) by the holding device (4) for frictional fixing, and in an injection configuration with the injector (2) arranged on the base unit (1), a lower contact pressure than in the detection configuration is applied to the sensor (5) by the holding device (4)”, as supported by para [0011] and [0047] of instant specification, the disclosure of instant specification does not specify the contact pressure is applied to the sensor by the holding device for frictional fixing of the sensor. The “frictional fixing” may be alternatively interpreted to be frictional fixing of the detection unit to the sensor.

As discussed in pg 10 of the previous Action, electric contacts of the electronic unit 500 is pressed against the sensor 138 via springs 306/ leaf springs 306 d-e of sensor module housing 312 d-e (para [0460]), and sensor module housing 312 is a part of the sensor module 134 (para [0473]), and such contact pressure/ compression force generally generates frictional fixing.

Applicant's arguments, see pg 14-15 of the Remarks filed February 18, 2021, with respect to rejection of claim 9-11, 14 under 35 U.S.C. 103 have been fully considered.
	Applicant argues that Tsubouchi does not address the deficiencies of Halac as applied to claim 1; rejection of dependent claim 9-11, 14 under 35 U.S.C. 103 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3791